Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 8/15/2022.
Claim(s) 1-20 is/are pending. Claim(s) 1, 3-5, 10, 12-13, 19 is/are amended.	
Response to Arguments
Applicant’s arguments filed 8/15/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. 
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al. (US 2020/0056901 A1), hereafter referred to as Engle, in view of Johnson et al. (US 2019/0311613 A1), hereafter referred to as Johnson, further in view of Kentley et al. (US 2017/0123421 A1), hereafter referred to as Kentley.
Regarding claims 1, 10, and 19, Engle teaches a system, a method for dispatching trips to a plurality of autonomous vehicles, comprising: 
hardware processing circuitry; and 
one or more hardware memories; 
a non-transitory computer readable storage medium storing instructions that when executed configure the hardware processing circuitry to perform the method, the method comprising: 
receiving a passenger rating for a particular trip indicating a level of satisfaction with at least a portion of the trip executed by a given autonomous vehicle of a first vehicle type, the passenger rating being associated with a location where an event took place (“the aggregate ride quality feedback from passengers of autonomous vehicles in the fleet at the locations along the at least one potential route includes ride comfort data reported by the passengers of the autonomous vehicles in the fleet at the locations”, para. 0035, see also para. 0030); 
accessing trip records of other trips executed by a set of autonomous vehicles of the first vehicle type to determine that passenger ratings of the trip records correspond to the received passenger rating (“the system is designed to aggregate ride comfort data from a plurality of passengers in a fleet of autonomous vehicles so as to provide a more objective information about the comfort level for a location”, para. 0036, see also para. 0030 and 0035); 
deriving operational design domain (ODD) parameters for the set of autonomous vehicles of the first vehicle type based on vehicle movement data, the vehicle movement data at least describing a plurality of trips comprising the other trips executed by the set of autonomous vehicles of the first vehicle type (“crowdsourcing server 408 is configured to collect the ride quality feedback data along with driving data associated with the ride quality feedback data…driving data may include a current state of the autonomous vehicles 402 and 404 at the time at least one piece of the ride quality feedback data is transmitted”, para. 0045, “crowdsourcing server 408 is configured to aggregate the ride quality feedback data from the passengers and the driving data from the autonomous vehicles 402 and 404. The crowdsourcing server 408 may be configured to supplement the roadway information 414 with the aggregated ride quality feedback data or the aggregated driving data”, para. 0047); 
identifying a first ODD parameter of the ODD parameters that meets a criterion (“route selection component 206 may select the route for the passenger 138 of the autonomous vehicle 100 from the list of at least one potential route based on at least one of a number of direction changes above a threshold degree of directional change along the at least one potential route; a number of elevation changes above a threshold elevation change along the at least one potential route; or a number of velocity changes above a threshold velocity change along the at least one potential route”, para. 0030, see also para. 0034-0035); 
generating a first new trip based on the identified ODD parameter (“computing system 116 may calculate the at least one route by accessing roadway information (e.g., maintained by the server computing system 130) to obtain roadways to plot at least one route from the initial location to the destination”, para. 0028, see also Fig. 5-6); and 
sending, to an autonomous vehicle, a request to execute the first new trip (see “506”, Fig. 5 and “606”, Fig. 6).
Engle does not explicitly teach:
determining a commonality among the set of autonomous vehicles of the first vehicle type based on accessing the trip records of the other trips executed by the set of autonomous vehicles of the first vehicle type;
wherein deriving operational design domain (ODD) parameters for the set of autonomous vehicles of the first vehicle type is based further on the determined commonality among the set of autonomous vehicles;
and selecting an autonomous vehicle from the set of autonomous vehicles to execute the first new trip.
However, Johnson teaches systems and methods for inferring lane obstruction, comprising;
determining a commonality among a set of autonomous vehicles of a first vehicle type based on accessing trip records of other trips executed by the set of autonomous vehicles of the first vehicle type (“FIG. 8 illustrates aggregated position data 260 over the roadway segment 600 as may be collected from a plurality of reporting vehicles…the correlated movements between successive vehicles to avoid the particular area of the lane obstruction 640 further affirms the presence of the lane obstruction 640. Thus, while the reporting vehicles 100 may not directly observe the lane obstruction 640, the system 170 identifies the lane obstruction 640 through the obstruction pattern observed in the aggregated position data 260 that is generally defined by the lack of observations for vehicles driving through the area of the lane obstruction 640 and the correlations of vehicle positions/paths explicitly avoiding the area”, para. 0071, see also para. 0030-0031); and
deriving operational design domain (ODD) parameters for the set of autonomous vehicles of the first vehicle type based on the determined commonality among the set of autonomous vehicles (“while not explicitly illustrated, the arrested speeds of vehicles approaching the lane obstruction 640 are also indicative of the lane obstruction 640 and considered as a factor by the obstruction module 230 when analyzing the position data 260. In either case, the obstruction module 230 provides the noted communications to warn vehicles of the lane obstruction upon analyzing the aggregated data as illustrated in FIG. 8”, para. 0072). 
Both Engle and Johnson teach deriving ODD parameters for a set of autonomous vehicles (see para. 0045 and 0047 of Engle and para. 0030-0031 and 0072 of Johnson). Johnson further teaches determining a commonality between the set of autonomous vehicles based on trip records of other autonomous vehicles (Fig. 8). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date the combine the invention of Engle with the teachings of Johnson such that the aggregated driving data”, para. 0047 of Engle is derived further based on “aggregated position data 260…from a plurality of reporting vehicles” (para. 0071), as taught by Johnson. The motivation for doing so would be to “improve[] awareness about latent road hazards/obstructions thereby improving overall navigation and avoiding of such issues” (para. 0072), as taught by Johnson. 
Engle in view of Johnson do not explicitly teach:
selecting an autonomous vehicle from the set of autonomous vehicles to execute the first new trip.
	However, Kentley teaches coordinating dispatch and maintaining fleet of autonomous vehicles, comprising:
selecting an autonomous vehicle from a set of autonomous vehicles to execute a first new trip (“FIG. 17 is an example of a flow diagram to manage a fleet of autonomous vehicles, according to some embodiments…At 1710, an autonomous vehicle is selected as transportation from the first geographic location to the second geographic location, and data is generated to dispatch the autonomous vehicle to a third 604 geographic location associated with the origination of the transit request”, para. 0100).
	Both Engle in view of Johnson and Kentley teach generating a first new trip by an autonomous vehicle of a set of autonomous vehicles (see “506”, Fig. 5 and “606”, Fig. 6 of Engle and “1706”, Fig. 17 of Kentley). Kentley further teaches selecting an autonomous vehicle from a set of autonomous vehicles to execute the first new trip (“1710”, Fig. 17). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Engle in view of Johnson with the teachings of Kentley by sending a request to execute the “trip” (Fig. 5-6, para. 0063 and 0067, Engle) of Engle in view of Johnson to a selected autonomous vehicle, as taught by Kentley (para. 0100). The motivation for doing so would be to execute a trip by autonomous vehicle based on attributes of autonomous vehicles such as “battery charge level and time until next scheduled maintenance” (para. 0100), as taught by Kentley. 

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al. (US 2020/0056901 A1) in view of Johnson et al. (US 2019/0311613 A1) in view of Kentley et al. (US 2017/0123421 A1) further in view of Balva (US 2021/0172751 A1).
Regarding claims 6 and 15, Engle in view of Johnson in view of Kentley do not explicitly teach:
training a model based on the vehicle movement data;
receiving a request for a second trip from an origin location to a destination location; 
determining from the model, a set of autonomous vehicle types based on the origin location and the destination location;
sending a request to execute the second trip to an autonomous vehicle of the selected type; and
receiving a response to the request;
further training the model based on the origin location, destination location, the selected autonomous vehicle type, and the response.
However, Balva teaches dynamic promotions based on vehicle positioning and route determinations, comprising:
training a model based on vehicle movement data (“machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein”, para. 0020, see also “an objective function accepts as inputs the rider's convenience, the ability to deliver confirmed trips, the fleet operational efficiency, and the current demand…there will be weightings of each of these terms that may be learned over time, such as through machine learning”, para. 0021);
receiving a request for a second trip from an origin location to a destination location (“destinations and originations”, para. 0020); 
determining from the model, a set of autonomous vehicle types based on the origin location and the destination location (“In the example route mapping of FIG. 2B, for an origination point 252 there may be a plurality of routes 254 determined based on the destination and/or other users and their destinations and originations identified to be assigned to a particular vehicle. In order to determine the routes to provide, as well as the vehicles (or types of vehicles) to use to provide those routes, various factors can be considered as discussed and suggested herein…an artificial intelligence-based approach, as may include machine learning or a trained neural network, for example, can be used to further optimize the function based upon various trends and relationships determined from the data as discussed elsewhere herein”, para. 0020, “various types of vehicles can be used with different numbers or configurations of capacity, and that autonomous vehicles without dedicated drivers can be utilized as well within the scope of the various embodiments”, para. 0016);
selecting an autonomous vehicle type from the set (“506”, Fig. 5, para. 0034-0035);
sending a request to execute the second trip to an autonomous vehicle of the selected type (“In the example route mapping of FIG. 2B, for an origination point 252 there may be a plurality of routes 254 determined based on the destination and/or other users and their destinations and originations identified to be assigned to a particular vehicle”, see also para. 0035 and “An assigned vehicle may then be identified to complete the determined route in response to the trip request 606”, para. 0037); and
receiving a response to the request (“a vehicle may be identified as traveling in the direction towards the origination location from the trip request and thus identified as the assigned vehicle”, para. 0037);
further training the model based on the origin location, destination location, the selected autonomous vehicle type, and the response (“there will be weightings of each of these terms that may be learned over time, such as through machine learning. The factors or data making up each of these terms or value can also change or be updated over time”, para. 0021).
All the components are known in Engle in view of Johnson in view of Kentley and in Balva. Both Engle in view of Johnson in view of Kentley and Balva teach dispatching trips to a plurality of autonomous vehicles based in part on vehicle movement data (see at least para. 0004 of Engle and para. 0029 of Balva). Balva further teaches utilizing a trained model to select an autonomous vehicle type to response to a request for a trip from an origin location to a destination location, and further training the model based on completed trip (see citations of Balva above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Engle in view of Johnson in view of Kentley and Balva by utilizing the “machine learning’ (para. 0020-0021), as taught by Balva when dispatching the “autonomous vehicles in a fleet” (para. 0004, Engle), as taught by Engle in view of Johnson in view of Kentley. The motivation for doing so would be “to provide for an improved customer experience, or transport experience for transported objects, while also providing for improved profitability, or at least operational efficiency, with respect to other available routing options” (para. 0020), as taught by Balva. 

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al. (US 2020/0056901 A1) in view of Johnson et al. (US 2019/0311613 A1) in view of Kentley et al. (US 2017/0123421 A1) further in view of Byun (US 2016/0229404 A1).
Regarding claims 7 and 16, Engle in view of Johnson in view of Kentley do not explicitly teach wherein deriving the ODD parameters comprises: 
identifying a number of trips indicated by the vehicle movement data including a map segment of a first map segment type; and 
deriving a second ODD parameter based on the identified number of trips.
However, Byun teaches vehicle control based on crowdsourcing data, comprising:
identifying a number of trips indicated by vehicle movement data including a map segment of a first map segment type (“At operation S207, the server generates crowdsourcing data based on the collected data transmitted from a plurality of vehicles. Before generating the crowdsourcing data, the server receives the collected data from the vehicles. The server generates crowdsourcing data by using the received data. In some embodiments, the crowdsourcing data in generated by overlapping the collected data for overlapped route in the data from the vehicles”, para. 0041, Fig. 2, see also para. 0067-0070 and Fig. 5); and 
deriving a second ODD parameter based on the identified number of trips (“At operation S208, the server updates stored navigation information based on the crowdsourcing data, and transmits the updated navigation information to the vehicle”, para. 0042).
All the components are known in Engle in view of Johnson in view of Kentley and in Byun. Both Engle in view of Johnson in view of Kentley and Byun teach deriving ODD parameters (see para. 0045 and 0047 of Engle and Fig. 2 of Byun). Byun further teaches deriving a second ODD parameter based on a number of trips including a map segment of a first map segment type (Fig. 2 and Fig. 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Engle in view of Johnson in view of Kentley with the teachings of Byun such that the “roadway information” supplemented with “aggregated ride quality feedback data or the aggregated driving data” (para. 0047) is used for “crowdsourcing data” (para. 0041-0042), as taught by Byun. The motivation for doing so would be to control vehicles based on crowdsourcing data, as taught by Byun (para. 0031). 

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al. (US 2020/0056901 A1) in view of Johnson et al. (US 2019/0311613 A1) in view of Kentley et al. (US 2017/0123421 A1) further in view of Niewiadomski (US 11,079,245 B).
Regarding claims 8 and 17, Engle in view of Johnson in view of Kentley do not explicitly teach wherein identifying that the first ODD parameter meets the criterion comprises: 
identifying a number of trips indicated by the vehicle movement data that demonstrate a capability based on the first ODD parameter; 
determining the number of trips is below a threshold; and 
determining the first ODD parameter meets the criterion based on the determination.
However, Niewiadomski teaches techniques for route planning optimization, comprising:
identifying a number of trips indicated by vehicle movement data that demonstrate a capability based on a first ODD parameter (“navigation graph 108 provided by a commercial map provider may include one or more attributes associated with one or more nodes and/or one or more edges of area 506 that indicate various relationships”, C11, lines 35-39, “the route planning engine 102 may identify that the edges 508 are related based on identifying that one or more devices (e.g., vehicles, mobile drive units, cellphones) have previously followed the route provided by the edges 508 (e.g., a U-turn)…the route planning engine 102 may determine that the route provided by the edges 508 have been traversed over a threshold number of times before it determines that the edges 508 are to be related”, C11, lines 55-63); 
determining the number of trips is below a threshold (“some maneuver edges may not have over a threshold amount of historic location data available from past traversals”, C21, lines 38-40); and 
determining the first ODD parameter meets a criterion based on the determination (where if the “threshold number of times” not being met indicates that the “edges 508” are not yet related, see C11, lines 55-63).
Both Engle in view of Johnson in view of Kentley and Niewiadomski teach generating a first new trip to be executed by a vehicle (see para. 0004 of Engle and Fig. 1 of Niewiadomski). Niewiadomski further teaches comparing a number of trips indicated by vehicle movement data to a threshold (see at least C11, lines 55-63). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Engle in view of Johnson in view of Kentley with the teachings of Niewiadomski by determining a route as taught by Engle in view of Johnson in view of Kentley (para. 0030 and para. 0034-0035 of Engle) comprises determining that the route has “been traversed over a threshold number of times” (C11, lines 55-63), as taught by Niewiadomski. The motivation for doing so would be to increase accuracy of routes to be traveled by the vehicle, as taught by Niewiadomski (C3, lines 47-C4, line 6). 

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al. (US 2020/0056901 A1) in view of Johnson et al. (US 2019/0311613 A1) in view of Kentley et al. (US 2017/0123421 A1) further in view of Rønnow et al. (US 2018/03.72502 A1), hereafter referred to as Rønnow. 
Regarding claims 9 and 18, Engle in view of Johnson in view of Kentley do not explicitly teach: 
receiving a response to the request; and 
unconditionally canceling the request in response to receiving the response.
However, Rønnow teaches road traffic management, comprising:
receiving a response to a request (“vehicle route requests are initially sent to one or more nodes of the distributed ledger network (DLN), and then shared among the DLN nodes. A vehicle route request identifies the start and end points for a journey”, para. 0043, “Apparatus at the vehicle for which the vehicle route request was made may then control or direct the operation of the vehicle according to the consensus route solution”, para. 0044); and 
unconditionally canceling the request in response to receiving the response (“the computation of route solutions may take into account real time traffic information recorded in one or more blocks of the blockchain. In response to changes in traffic conditions (e.g. car accidents, roadworks etc.), the DLN nodes 2 may also trigger the cancellation of effected existing consensus route solutions, and the computation and sharing of new, replacement route solutions”, para. 0057).
Both Engle in view of Johnson in view of Kentley and Rønnow teach sending a request to execute a first new trip to an autonomous vehicle (see para. 0063 and 0067 of Engle and para. 0039 and 0043 of Rønnow). Rønnow further teaches canceling the request in response to a received response (para. 0057). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Engle in view of Johnson in view of Kentley with the teachings of Ronnow by cancelling the “trip” (para. 0063 and 0067, Engle) of Engle in view of Johnson in view of Kentley “[i]n response to changes in traffic conditions (e.g. car accidents, roadworks etc.)” (para. 0057), as taught by Rønnow. The motivation for doing so would be to divert vehicles from congested areas prior to the vehicles embarking on a route or after the vehicles have began to travel a route, as taught by Rønnow (para. 0057). 
Allowable Subject Matter
Claims 2-5, 11-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

















The following is a statement of reasons for the indication of allowable subject matter:  
There is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, wherein the identifying that the first ODD parameter meets the criterion comprises determining that the vehicle movement data indicates a number of vehicle trips including a first route segment type that is below a threshold, and the generating of the first new trip generates the first new trip to include a route segment having the first route segment type, the method further comprising: 
receiving a response to the request, and 
assigning the first ODD parameter to a value based on the response.

















The closest prior art of record includes the following:
Regarding claims 2, 11, and 20, Engle in view of Johnson in view of Kentley do not explicitly teach wherein the identifying that the first ODD parameter meets the criterion comprises determining that the vehicle movement data indicates a number of vehicle trips including a first route segment type that is below a threshold, and the generating of the first new trip generates the first new trip to include a route segment having the first route segment type, the method further comprising: 
receiving a response to the request, and 
assigning the first ODD parameter to a value based on the response.
Niewiadomski (US 11,079,245 B1) teaches:
determining vehicle movement data indicates a number of vehicle trips including a first route segment type is below a threshold (“navigation graph 108 provided by a commercial map provider may include one or more attributes associated with one or more nodes and/or one or more edges of area 506 that indicate various relationships”, C11, lines 35-39, “the route planning engine 102 may identify that the edges 508 are related based on identifying that one or more devices (e.g., vehicles, mobile drive units, cellphones) have previously followed the route provided by the edges 508 (e.g., a U-turn)…the route planning engine 102 may determine that the route provided by the edges 508 have been traversed over a threshold number of times before it determines that the edges 508 are to be related”, C11, lines 55-63, “some maneuver edges may not have over a threshold amount of historic location data available from past traversals”, C21, lines 38-40), but does not explicitly teach generating a first new trip to include a route segment having the first route segment type.
Balva (US 2021/0172751 A1) teaches:
receiving a response to a request (“In the example route mapping of FIG. 2B, for an origination point 252 there may be a plurality of routes 254 determined based on the destination and/or other users and their destinations and originations identified to be assigned to a particular vehicle”, see also para. 0035 and “An assigned vehicle may then be identified to complete the determined route in response to the trip request 606…a vehicle may be identified as traveling in the direction towards the origination location from the trip request and thus identified as the assigned vehicle”, para. 0037), but does not explicitly teach assigning a first ODD parameter to a value based on the response.
Thus, it would not have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Engle in view of Johnson in view of Kentley with the teachings to Niewiadomski and Balva to achieve the inventions of claims 2, 11, and 20.  
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666      

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666